In the
United States Court of Appeals
For the Seventh Circuit

No. 00-2862

Robbin Weaver,

Plaintiff-Appellant,

v.

Hollywood Casino-Aurora, Inc.,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 98 C 2947--Elaine Bucklo, Judge.

Argued February 13, 2001--Decided June 21, 2001



  Before Manion, Kanne, and Evans, Circuit
Judges.

  Manion, Circuit Judge. Robbin Weaver, a
slot machine attendant, was injured on a
riverboat casino owned by Hollywood
Casino-Aurora Inc. ("Hollywood"). She
sued for relief under general maritime
jurisdiction, 28 U.S.C. sec. 1333, and
the Jones Act, 46 U.S.C. sec. 688, et
seq. The district court held a bench
trial, and awarded Weaver $20,000 under
the Jones Act for pain and suffering, but
found that there was no causal connection
between the injury and some of Weaver’s
physical complaints. The district court
also denied maintenance and cure, as well
as attorneys’ fees. Weaver appeals the
causation ruling, the denial of
maintenance and cure, and the denial of
attorneys’ fees. Because the record is
insufficient to determine whether
jurisdiction existed in the district
court over Weaver’s suit, we remand for
further proceedings.

I.

  On May 15, 1995, Weaver was employed as
a slot machine attendant on the City
Lights I, a riverboat casino owned by
Hollywood./1 A movable chest of drawers
containing coins and tokens, known as a
"bank," fell on another employee. These
banks are quite heavy, weighing between
1,000 and 1,500 pounds, and Weaver
injured her left wrist while helping to
push the bank off the other employee’s
foot. This was the second time in two
days that a bank had fallen over, so
Hollywood apparently knew they were
unstable.

  Weaver filed suit in federal district
court under general maritime jurisdiction
and the Jones Act, seeking damages for
injuries arising from the incident. The
district court held a bench trial.
Hollywood argued that the district court
lacked jurisdiction under the Jones Act
because a boat whose primary purpose is
gaming is not a Jones Act vessel. In an
effort to resolve this issue, the parties
orally stipulated that the boat had
navigational equipment, engines, a crew,
and a raked bow. At the behest of
Weaver’s counsel, Hollywood also
stipulated that the boat "cruises on a
navigable waterway." Moments later,
however, in response to a question from
the court, Hollywood’s counsel stated
that the City Lights I can only travel
"[t]hree hundred yards, because there is
a dam on the one side and a bridge on the
other side." The parties also stipulated
that the purpose of the boat was
gambling.

  The district court subsequently rejected
Hollywood’s jurisdictional argument,
concluding that a gaming ship "can be a
Jones Act vessel," and holding that
"[b]ecause the defendants have not come
forward with any evidence of special
circumstances that would defeat Ms.
Weaver’s jurisdictional showing," Jones
Act jurisdiction existed. Weaver, 121
F.Supp.2d at 1170. Hollywood did not
raise the jurisdictional issue on appeal,
but during oral argument this court
raised the question, and we later ordered
supplemental briefing on whether Jones
Act and general maritime jurisdiction
existed in light of the parties’ factual
stipulations before the district court.

II.

  While Hollywood did not appeal the
district court’s holding that it had
jurisdiction under the Jones Act, and the
issue of general maritime jurisdiction
was not even discussed below, "[n]o court
may decide a case without subject matter
jurisdiction, and neither the parties nor
their lawyers may stipulate to
jurisdiction or waive arguments that the
court lacks jurisdiction." United States
v. Tittjung, 235 F.3d 330, 335 (7th Cir.
2000). Indeed, "[i]t is the duty of this
court to ’satisfy itself not only of its
own jurisdiction, but also that of the
lower courts in a cause under review.’"
EEOC v. Chicago Club, 86 F.3d 1423, 1428
(7th Cir. 1996) (citing Mitchell v.
Maurer, 293 U.S. 237, 244 (1934)).
Accordingly, if the parties do not do so,
then a court must raise the
jurisdictional question on its own, as we
have done in this case. See Tittjung, 235
F.3d at 335; see also Florio v. Olson,
129 F.3d 678 (1st Cir. 1997) (considering
sua sponte the question of whether
admiralty jurisdiction existed).

  We review de novo the district court’s
legal determination of whether subject
matter jurisdiction exists, CCC Inform.
Services, Inc. v. Amer. Salvage Pool
Assoc., 230 F.3d 342, 345-46 (7th Cir.
2000), and we review the district court’s
factual determinations for clear error.
See Galva Foundry Co. v. Heiden, 924 F.2d
729 (7th Cir. 1991).

A.   Maritime Jurisdiction/2

   The Constitution extends to Article III
courts the power to hear "all Cases of
admiralty and maritime Jurisdiction."
U.S. Const. art. III, sec. 2. That power
was codified at 28 U.S.C. sec. 1333(1),
which provides for "original jurisdiction
. . . of . . . [a]ny civil case of
admiralty or maritime jurisdiction . . .
."

  Historically, the only question in
determining whether admiralty or maritime
tort jurisdiction existed was whether the
tort occurred on navigable waters. See
Jerome B. Grubart, Inc. v. Great Lakes
Dredge & Dock Co., 513 U.S. 527, 531
(1995). Over time, the test has been
refined. Now, "a party seeking to invoke
federal admiralty jurisdiction pursuant
to 28 U.S.C. sec. 1333(1) over a tort
claim must satisfy conditions of location
and of connection with maritime
activity." Grubart, 513 U.S. at 534.

  There is thus a two-prong test for
jurisdiction. The locality test reflects
the traditional requirement that a tort
occur on navigable waters. The
requirement of a connection with maritime
activity, also known as the nexus test,
raises two issues. The court must first
determine whether the incident involved
has "a potentially disruptive effect on
maritime commerce," and second, whether
"’the general character’ of the ’activity
giving rise to the incident’ shows a
’substantial relationship to traditional
maritime activity.’" See Grubart, 513
U.S. at 534 (quoting Sisson v. Ruby, 497
U.S. 358, 364, 364 n.2, 365 (1990)). We
begin with the location test.


  1.   Location on navigable waters.

  As the Supreme Court has explained, "[a]
court applying the location test must
determine whether the tort occurred on
navigable water." See id. The seminal
case on navigable rivers is The Daniel
Ball, 77 U.S. 557 (1870). The Daniel Ball
set forth the following test:

Those rivers must be regarded as public
navigable rivers in law which are
navigable in fact. And they are navigable
in fact when they are used, or are
susceptible of being used, in their
ordinary condition, as highways for
commerce, over which trade and travel are
or may be conducted in the customary
modes of trade and travel on water. And
they constitute navigable waters of the
United States within the meaning of the
acts of Congress, in contradistinction
from the navigable waters of the States,
when they form in their ordinary
condition by themselves, or by uniting
with other waters, a continued highway
over which commerce is or may be carried
on with other States or foreign countries
in the customary modes in which such
commerce is conducted by water.

Id. at 563. See also Grubart, 513 U.S. at
530 (citing The Daniel Ball, 77 U.S. at
563)./3

  The suitability of a river for
interstate commerce, i.e., navigability
in fact, is thus crucial to general
maritime jurisdiction. As we have noted
previously, "[t]he logic of requiring
commercial activity is evident. The
purpose behind the grant of admiralty
jurisdiction was the protection and
promotion of the maritime shipping
industry through the development and
application, by neutral federal courts,
of a uniform and specialized body of
federal law." Chapman, 575 F.2d at 149
(quoting Adams v. Montana Power Co., 528
F.2d 437, 439 (9th Cir. 1975)). See also
Sisson, 497 U.S. at 362. "No purpose is
served by application of a uniform body
of federal law, on waters devoid of trade
and commerce, to regulate the activities
and resolve the disputes of pleasure
boaters . . . . [T]he burdening of
federal courts and the frustrating of the
purposes of state tort law would thereby
be served." Chapman, 575 F.2d at 149-50
(quoting Adams, 528 F.2d at 440-41)
(emphasis added).

  In this case, the parties stipulated
that the Fox River (on which the
riverboat casino was located) is
navigable./4 Weaver claims that this is
a factual concession that the river is
navigable in fact. Accordingly, she urges
this court to find that the location test
is satisfied.

  If this stipulation were all the record
had to offer, Weaver might be correct.
But Hollywood contends that the statement
that the Fox River was navigable was a
reference to the river generally, not to
the portion of the river where the tort
occurred, and cites for support its
statement to the district court that the
boat was confined within a small portion
of the river. Weaver has never questioned
Hollywood’s testimony that the riverboat
casino could only move "[t]hree hundred
yards, because there is a dam on the one
side and a bridge on the other side."
Hollywood thus argues that the river
cannot be navigated at the point where
the City Lights I was located.

  Indeed, the fact that a river as a whole
is navigable is not dispositive for
purposes of maritime law. See, e.g.,
Leblanc v. Cleveland, 198 F.3d 353 (2d
Cir. 1999) (dammed river not navigable
even though it was capable of supporting
interstate commerce downstream from the
location at issue). See also Three Buoys
Houseboat Vacations U.S.A. Ltd. v. Morts,
921 F.2d 775 (8th Cir. 1990) (finding
non-navigable a lake with an impassable
dam); Chapman, 575 F.2d 147 (holding that
admiralty jurisdiction did not extend to
tort claims on waters which once
supported commercial transportation but
subsequently only supported recreational
activities). The key to determining
whether there are navigable waters is the
river’s present navigability where the
injury transpired.

  For example, the Second Circuit recently
held that there was no admiralty
jurisdiction in a case involving an acci
dent between a kayak and a recreational
motor boat on the Hudson River. See
Leblanc, 198 F.3d 353. In Leblanc, the
court held that the river was not
navigable at the location of the accident
because of rapids, dams, and several
waterfalls, despite the fact that other
portions of the river were navigable and
the river as a whole was historically
used for commerce. Accordingly, the
Leblanc court determined that there was
no admiralty jurisdiction.

  The case before us presents a similar
factual scenario. Based on the
stipulations in this case, it is probable
that the waters in which the City Lights
I made its 300-yard trips are not
"navigable in fact." The dam and bridge
which obstructed the City Lights I
indicate--at this location--a river which
cannot be used as a highway for maritime
commerce. A dam and bridge which prevent
a riverboat casino from traveling over
300 yards are presumably not susceptible
to commercial shipping, and thus fail the
test set forth in The Daniel Ball.

  In addition, if the enclosed portion of
the Fox River at issue here is not
navigable upstream or downstream for
commercial shipping, it is also
impossible to engage in interstate travel
from this location. This part of the
river, located in Aurora, Illinois, is
entirely intrastate. "Those cases in
which circuit courts have found dammed
waterways navigable for jurisdictional
purposes are easily distinguished by the
fact that the waterway in question formed
the border between two states, thereby
rendering it capable of supporting
interstate commerce despite the existence
of artificial dams blocking downstream
flow." Leblanc, 198 F.3d at 359. Because
the waterway in this instance is located
entirely within the state of Illinois,
and given the circumstances of this case,
we conclude that this small, enclosed,
intrastate section of river is unlikely
to qualify as a navigable water under
general maritime law./5
  Even so, it is theoretically possible
that although the river is impassable for
the City Lights I (a boat whose
dimensions might differ significantly
from the dimensions of other craft), this
part of the river could still serve as a
continuous highway for other vessels
designed for commercial shipping. While
the record is silent on this question,
outside sources indicate that the Fox
River is very likely not navigable. A
detailed map reveals that the Fox River
is riddled with dams, both within the
confines of the city of Aurora and within
a short distance upstream and downstream
of the city./6

  Despite these apparent obstructions to
navigation, it appears from the record
that no consideration was given to the
possibility that the evidence precluded
the river from meeting the legal test for
navigability. There was certainly no
reference to navigability in the district
court opinion. Although Hollywood argues
strenuously in its supplemental brief
that the absence of navigable waters
precluded jurisdiction, this is the first
time this claim has been raised./7
Indeed, Hollywood’s counsel only noted
that the dam and bridge were impassable
in response to a question from the
district court about how the City Lights
I navigates, a question which was not
aimed at the location test.

  In this context the parties’
stipulations could be read to concede
that the Fox River is navigable in fact.
In many cases uncontested factual
stipulations can resolve a jurisdictional
question. Cf. Workman v. United Parcel
Service, Inc., 234 F.3d 998, 999-1000
(7th Cir. 2000). District courts are not
required to second-guess the parties’
stipulations to jurisdictional facts. For
example, "[i]f the plaintiff in a
diversity suit alleges, and the defendant
admits, that the defendant is
incorporated in Delaware, the district
judge is not required to run to Moody’s
to see whether it really is a Delaware
corporation, or to insist on the
production of a certified copy of the
defendant’s certificate of
incorporation." Prizevoits v. Indiana
Bell Telephone Co., 76 F.3d 132, 134 (7th
Cir. 1996).
  However, "[t]he rule against obtaining
federal jurisdiction by consent . . .
would be ineffectual if parties by
stipulating to jurisdictional facts could
remove them entirely from judicial
scrutiny." Id. at 135 (citations
omitted). "[I]f . . . facts brought out
in pretrial discovery or at trial, fairly
shriek that there is no federal
jurisdiction, the district judge must
conduct whatever supplementary factual
proceedings are necessary to resolve the
doubt." Kanzelberger v. Kanzelberger, 782
F.2d 774, 777 (7th Cir. 1986). Although
the district court did not do so here,
the appellate court, as noted, must also
satisfy itself of federal jurisdiction
over the case, and may order a case
dismissed when there is no doubt that the
district court lacked jurisdiction. See,
e.g., id. (citing Bialac v. Harsh Bldg.
Co., 463 F.2d 1185 (9th Cir. 1972)
(dismissing case where factual
stipulation supporting diversity of
parties was clearly false)).

  In this case, the record makes it
unlikely that jurisdiction existed, and
the district court has made no inquiry
into the navigability of the Fox River
where the City Lights I was located. A
remand is appropriate in these
circumstances so the district court may
determine whether subject matter
jurisdiction exists. See Freeman v.
Northwest Acceptance Corp., 754 F.2d 553
(5th Cir. 1985) (remanding to district
court after trial where plaintiff’s
assertion of diverse parties was unlikely
to be true). See also Kanzelberger, 782
F.2d at 777 (citing Freeman with
approval).


  2.   Connection with maritime activity.

  Hollywood also argues that the second
requirement for general maritime
jurisdiction, a "connection with maritime
activity," was not met by the facts in
the record. First, Hollywood argues that
Weaver’s injury does not have the
required potential effect on maritime
commerce. In determining whether this
requirement is met, a court must consider
the incident giving rise to the claim at
an "intermediate level of generality."
See Grubart, 513 U.S. at 538. The court
should not consider the particular facts
of the case before it, but must instead
"assess the general features of the type
of incident involved to determine whether
such an incident is likely to disrupt
commercial activity." Sisson, 497 U.S. at
363.

  Weaver claims the appropriate
description of the incident would be "an
injury occurring during rescue efforts on
a vessel on navigable waters." Hollywood
counters that the better description
would be "an injury to a slot machine
attendant on a floating casino that
cannot move beyond a confined area of
water." Hollywood thus argues that the
events giving rise to Weaver’s injury
could not possibly affect maritime
commerce.

  Hollywood’s description of the incident
in this case is too narrow and specific.
Cf. Grubart, 513 U.S. at 539 (incident
described as "damage by a vessel in
navigable water to an underwater
structure" sufficiently indicated
potentially disruptive impact on maritime
commerce); Sisson, 497 U.S. at 363
(incident described as "fire on a vessel
docked at a marina on navigable waters"
satisfied potential disruption
requirement). Weaver’s description more
closely captures the general features of
the incident, although she narrows the
focus by including the detail that she
was involved in "rescue efforts." A more
appropriate description would be an
injury on board a vessel on navigable
waters (on the condition, of course, that
the court finds that the waters are
navigable).

  The next step is to determine what the
potentiality for the disruption of
maritime commerce is, based on the
general features of the incident. The key
is not whether the incident affected
maritime commerce, but whether it could
do so. In Sisson, for example, the
Supreme Court thought it relevant that a
fire on board a recreational boat at a
marina could impact other ships engaged
in maritime commerce, even though the
boat involved was not engaged in
commerce.

  Courts have used differing standards to
determine the potential for disruption of
maritime commerce. Compare H2O Houseboat
Vacations, Inc. v. Hernandez, 103 F.3d
914 (9th Cir. 1996) (finding no potential
disruption of maritime commerce where
houseboat occupants were injured by
carbon monoxide fumes which could not
harm other boats, and refusing to
speculate on possible harms where to do
so would ignore the actual incident) with
Bay Casino LLC v. M/V Royal Empress, 1999
WL 33218594 (E.D.N.Y.) (finding potential
disruption of maritime commerce where a
passenger was served liquor during a
cruise and subsequently injured plaintiff
while driving on land); Young v. Players
Lake Charles, L.L.C., 47 F.Supp. 2d 832,
835 (S.D. Tex. 1999) (excessive amount of
alcohol served to casino patron while on
navigable waters). See also Delta Country
Ventures, Inc. v. Magana, 986 F.2d 1260,
1264 (9th Cir. 1993) (Kozinski, J.,
dissenting) (disagreeing with majority’s
level of generality, while recognizing
that "disputes about the appropriate lev
el of generality always carry with them a
certain degree of arbitrariness.").

  This case does not require us to
speculate, however. The City Lights I was
a commercial boat engaged in the
transport of passengers for profit (even
if its ultimate end was gambling), and
without doubt an injury to one of its
crew disrupts its participation in
maritime commerce. Cf. Great Lakes Dredge
& Dock Co. v. City of Chicago, 3 F.3d
225, 230 (7th Cir. 1993), aff’d sub nom.
Grubart, 513 U.S. 527 (1995) ("Because
commerce on the river was actually
disrupted for more than a month, this
question answers itself. Yes, there was
such a potential. In fact, it was
realized.").

  If the district court finds on remand
that the river is navigable, then the
substantial relationship to traditional
maritime activities requirement is easily
met in this case. The Supreme Court has
held that even noncommercial vessels when
navigating in navigable waters have a
substantial relationship to traditional
maritime activities. See Foremost Ins.
Co. v. Richardson, 457 U.S. 668
(1982)./8 On this record the City
Lights I was navigating when the incident
occurred. The general character of the
riverboat’s activity thus relates to
traditional maritime activity.
Accordingly, the nexus test would be met,
and it only remains to determine on
remand whether Weaver’s injury occurred
in navigable waters.
B.   The Jones Act

  Weaver alleged another basis of
jurisdiction, one on which the district
court relied, namely the Jones Act. The
Jones Act provides jurisdiction for a
"seaman" who suffers personal injury in
the course of his employment. 46 U.S.C.
sec. 688. To qualify as a seaman under
the Jones Act, "an employee’s duties must
’contribut[e] to the function of the ves
sel or to the accomplishment of its mission.’"
McDermott Int’l Inc. v. Wilander, 498
U.S. 337, 355 (1991) (quoting Offshore
Co. v. Robison, 266 F.2d 769, 779 (5th
Cir. 1959)). In addition, "a seaman must
have a connection to a vessel in
navigation (or to an identifiable group
of such vessels) that is substantial in
terms of both its duration and its
nature." Chandris v. Latsis, 515 U.S.
347, 368 (1995).

  Weaver argues that "[i]n contrast to
general maritime law, there is no
locality requirement for the Jones Act .
. . ." While Weaver is correct that the
Jones Act does not focus on the location
of the vessel at the time of the injury,
Jones Act jurisdiction still requires a
relationship to navigable waters. This is
because jurisdiction under the Jones Act
"depends ’not on the place where the
injury is inflicted . . . but on the
nature of the seaman’s service, his
status as a member of the vessel, and his
relationship . . . to the vessel and its
operation in navigable waters.’"
Chandris, 515 U.S. at 359-60 (quoting
Swanson v. Marra Bros., Inc., 328 U.S. 1,
4 (1946)) (emphasis added). Thus, a ship
with no connection to navigable waters is
not a source of Jones Act jurisdiction.
See also Johnson, 742 F.2d at 1063.

  The Third Circuit’s recent decision in
Reeves v. Mobil Dredging & Pumping Co.,
Inc., 26 F.3d 1247 (3rd Cir. 1994),
confirms this conclusion. As the Reeves
court explained, "[a]lthough the
requirement is not expressly stated in
the [Jones Act], the Supreme Court has
long required that the injury occur
through the employee’s relationship to a
vessel on a navigable body of water." See
id. at 1253 (citing Swanson, 328 U.S. at
6) (emphasis in original). Accordingly,
the Reeves court concluded that the Jones
Act did not provide jurisdiction over a
claim arising on a vessel in a man-made,
landlocked lake located entirely within
the Commonwealth of Pennsylvania.

  If the water at issue in this case is
similarly locked between a bridge and a
dam (or is impassable to commercial
shipping because of adjacent dams both
upstream and downstream), as in Reeves
the Jones Act would not provide
jurisdiction. But as noted above, the
record sheds insufficient light on this
question. Therefore, the district court
must determine on remand whether Weaver
was employed on a boat with the requisite
relationship to navigable waters for
purposes of the Jones Act.

  Hollywood also contests the district
court’s holding that the City Lights I is
a "vessel" for Jones Act purposes. As
noted by the Fifth Circuit, the term
"vessel" has not been precisely defined
in this context. See Gremillion v. Gulf
Coast Catering Co., 904 F.2d 290, 293
(5th Cir. 1995) ("[I]t has been suggested
that ’three men in a tub would also fit
within our definition, and one could
probably make a convincing case for Jonah
inside the whale.’") (quoting Burks v.
American River Transp. Co., 679 F.2d 69,
75 (5th Cir. 1982)). If the casino were
indefinitely moored (as the record
suggests it is now), its status as a
vessel in navigation would be doubtful.
See Pavone v. Miss. Riverboat Amusement
Corp., 52 F.3d 560, 570 (5th Cir. 1995).
There is some difference of opinion,
however, on when floating casinos which
travel on a river are Jones Act vessels.
Compare Davis v. Players Lake Charles
Riverboat, Inc., 74 F.Supp.2d 675
(W.D.La. 1999) (finding a riverboat
casino was not a vessel because any
navigation was incidental to the boat’s
primary purpose of gambling) with Wiora
v. Harrah’s Illinois Corp., 68 F.Supp.2d
988 (N.D.Ill. 1999) (Williams, J.)
(finding a riverboat casino was a vessel
where it traveled on navigable waters).

  If the riverboat casino were a
traditional craft navigating in navigable
waters, it would presumably be a vessel
and the Jones Act would apply. See
Gremillion, 904 F.2d at 293. But
Hollywood claims that the City Lights I,
in its role as a riverboat casino, is an
unconventional craft. In order to
determine vessel status for an
unconventional craft, "it is necessary to
focus upon the ’purpose for which the
craft is constructed and business in
which it is engaged.’" See id. (quoting
Blanchard v. Engine & Gas Compressor
Servs., Inc., 575 F.2d 1140, 1142 (5th
Cir. 1978)). According to the parties’
stipulation the purpose of the City
Lights I was gambling. Citing Davis,
Hollywood argues that the casino
therefore cannot be a Jones Act vessel,
even if it makes short trips over
navigable water.

  Weaver does not agree that the City
Lights I is an unconventional craft.
Weaver also contends that the Davis case
is bad law, and that Supreme Court
precedent requires us to consider the
activity of the City Lights I not as
gambling, but as navigation.

  We conclude based on the stipulations
regarding the boat’s engines, crew, and
other traditional vessel characteristics
that the City Lights I is or at least was
a traditional vessel. Cf. Gremillion, 904
F.2d at 293 (listing some attributes of
traditional vessels). Hollywood
nevertheless contends that the casino is
an unconventional craft because it only
navigates the Fox River to comply with
the then-Illinois statutory requirement
that gambling boats do so./9 The
problem for Hollywood is that this very
circumstance defeats their argument, even
if the City Lights I were an
unconventional craft. Navigation is so
intertwined with gambling in this
particular case that it is impossible to
extricate the one from the other. Under
the then-existing law the casino was
required to navigate the river whenever
it hosted gambling activities. In other
words, a primary purpose of the riverboat
was navigation--although it was also a
means to an end, navigation was hardly
incidental to the activities of the City
Lights I. Accordingly, jurisdiction would
exist if the district court determines on
remand that the boat at the time of the
injury had the requisite connection with
navigable waters.

III.

  The stipulations before the district
court raise serious questions whether the
district court possessed subject matter
jurisdiction over Weaver’s claims, under
both federal maritime law and the Jones
Act. Because the record is not
sufficiently developed for us to
determine whether jurisdiction exists,
this case is REMANDED for proceedings in
accord with this opinion.

FOOTNOTES

/1 In light of our jurisdictional holding, we pres-
ent only a brief overview of the background
events leading to Weaver’s suit, which for the
most part are not relevant to our decision below.
For a more in-depth discussion of the events
giving rise to this case, see Weaver v. Hollywood
Casino Aurora, Inc., 121 F.Supp.2d 1169 (N.D.
Ill. 2000).

/2 The terms "admiralty" and "maritime" are used
interchangeably for purposes of this opinion as
the precedents discussed below use both terms. As
noted by a leading treatise, "[i]nsofar as the
reference is to substantive law, the terms
’admiralty’ and ’maritime law’ are virtually
synonymous in this country today, though the
first derives from the connection of our modern
law with the system administered in a single
English court, while the second makes a wider and
more descriptive reference." Grant Gilmore and
Charles L. Black, Jr., The Law of Admiralty sec.
1-1 (2d ed., 1975).

/3 The definition of "navigable waters" in one
context does not necessarily apply in other
contexts. See Kaiser Aetna v. United States, 444
U.S. 164, 171-72 (1979). The definition of navi-
gable waters for Commerce Clause purposes gener-
ally extends beyond the definition in the context
of maritime law. See Chapman v. United States,
575 F.2d 147, 149-50 (7th Cir. 1978) (en banc),
cert. denied, 439 U.S. 893 (1978).

/4 The Fox River discussed herein should not be
confused with Wisconsin’s Fox River, the naviga-
bility of which is analyzed at length in The
Montello, 87 U.S. 430 (1874).

/5 It may seem strange for a boat with crew, en-
gines, etc., to be placed in such a location. At
the time of Weaver’s injury, Illinois required
gambling facilities to travel on water. The
statute was subsequently amended to eliminate the
requirement. See 230 ILCS 10/11(1).

/6 In fact, a regional website devoted to paddle-
boating offers detailed instructions and Census
Bureau coordinates so that recreational parties
may portage around Aurora’s several dams. See
http://www.chicagopaddling.org.
/7 Before the district court, Hollywood’s counsel
stated that the question of whether the floating
casino was engaged in a traditional maritime
activity was the only issue raised ("I’m not
contesting that she was working aboard the ves-
sel, that the vessel was in navigation, all the
other factors that would be considered."). R.43
at 66.

/8 Hollywood also argues that there is no substan-
tial relationship to traditional maritime activi-
ties because the riverboat casino is not a "ves-
sel" under maritime law. However, for these
purposes "a craft is a ’vessel’ if its purpose is
to some reasonable degree ’the transportation of
passengers, cargo, or equipment from place to
place across navigable waters.’" Great Lakes
Dredge & Dock Co., 3 F.3d at 229 (quoting Johnson
v. John F. Beasley Constr. Co., 742 F.2d 1054,
1063 (7th Cir. 1984), cert. denied, 469 U.S. 1211
(1985)). Assuming the navigable waters require-
ment is met, the riverboat in this case is
clearly a vessel for purposes of general maritime
jurisdiction.

/9 The fact that the casino "navigates" the Fox
River is of course not relevant to a determina-
tion whether the river is legally a "navigable
water." A craft could navigate a swimming pool
without the pool qualifying as navigable in the
sense required for jurisdiction.